

117 HR 4485 IH: IRS Customer Service Improvement Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4485IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to limit the use of taxpayer funded union time for employees of the Internal Revenue Service, and for other purposes.1.Short titleThis Act may be cited as the IRS Customer Service Improvement Act.2.Limitation on taxpayer funded union official time for internal revenue service employees(a)In generalSection 7131 of title 5, United States Code, is amended by adding at the end the following:(e)The authority provided under subsection (d) shall not apply with respect to the Internal Revenue Service, or an employee of the Internal Revenue Service, during the period each year beginning on February 12 and ending on April 15..(b)Conforming amendmentSection 7131(d) of title 5, United States Code, is amended, in the matter preceding paragraph (1), by striking preceding and inserting other.(c)ApplicationThe amendments made by subsections (a) and (b) shall apply to any collective bargaining agreement entered into after the date of enactment of this section.